           Case 4:20-cv-00886-JM Document 3 Filed 09/03/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ZION GADSON                                                             PETITIONER

V.                         CASE NO. 4:20-CV-886-JM-BD

ARKANSAS, State of; and
LAFFYETTE WOODS, JR.                                                  RESPONDENTS

                                        ORDER

      The Court has carefully reviewed the Recommended Disposition for dismissal

filed by Magistrate Judge Beth Deere. Mr. Gadson has not filed any objections to the

Recommendation. After careful consideration, this Court adopts the Recommendation as

its own.

      Zion Gadson’s petition for writ of habeas corpus (Doc. No. 1) is DISMISSED,

WITHOUT PREJUDICE.

      IT IS SO ORDERED this 3rd day of September, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
